Exhibit 10.7

 

LOGO [g598080g89v06.jpg]

November 6, 2013

Marty Devine

6421 Azalea Lane

Dallas, TX 75230

Dear Marty:

This letter is to confirm your position as Executive Vice President and Chief
Commercial Officer (level 99) for Dean Foods effective September 30, 2013. This
position will report to Gregg Tanner.

Here are the specifics of your appointment:

Base Salary

You will be paid $18,750.00, less payroll taxes, on a semi-monthly basis which
equates to an annual salary of $450,000, less payroll taxes.

Annual Incentive Opportunity

As a level 99, you will continue to be eligible to earn an annual incentive as a
participant in the Dean Foods Corporate Short-Term Incentive (STI) Plan. Your
target amount is equal to 70% from 1/1/13 going forward. The financial component
of your STI will be driven by the performance of certain financial targets for
Dean Foods and the individual component will be based upon your performance
against certain individual objectives. The STI payment will be calculated using
your annualized base salary as of 12/31 of the incentive plan year.

Annual Long Term Incentive Compensation

You will continue to be eligible for future Long Term Incentive (LTI) grants
under the Dean Foods Long Term Incentive Program. The exact amount and nature of
any future long term incentive awards will be determined by the Board of
Directors or the Compensation Committee thereof.

Executive Deferred Compensation Plan

You will continue to be eligible to participate in the Executive Deferred
Compensation Plan. The plan provides eligible executives with the opportunity to
save on a tax-deferred basis.



--------------------------------------------------------------------------------

Paid Time Off (PTO)

You will continue to be eligible for the current number of PTO days that you
currently receive. Unused PTO is not carried forward from year to year unless
state law requires.

Benefits Plan

You will continue to be eligible to participate in the Dean Foods FlexSelect
Benefits program.

Insider Trading

As an Executive Vice President, you will have access to sensitive business and
financial information. Accordingly, from time to time and in accordance with the
company’s Insider Trading Policy, you will be prohibited from trading Dean Foods
securities (or, in some circumstances, the securities of companies doing
business with Dean Foods).

Change-In-Control Provisions

Your current Change in Control agreement which is comparable to that currently
provided to other Dean Foods Corporate Executive Vice Presidents will remain in
place.

Severance

As an Executive Officer, you will continue to be eligible for benefits under the
Dean Foods Company Executive Severance Plan (“Severance Plan”). In summary,
according to the Severance Plan, if your employment is terminated at any time as
a result of a “qualifying termination”, meaning any termination as a result of
your voluntary termination for good reason, or your involuntary termination
without cause, all as defined in the Severance Plan, you will receive payment of
all base salary accrued through the date of termination, prior year’s bonus to
the extent earned but not paid, target bonus through the date of termination and
all unused vacation/PTO. In addition, you will be eligible to receive a
severance payment equivalent to two years of your base salary and target
bonuses, less lawful deductions. You will be required to execute a release of
all claims and such other agreements as the company may deem necessary or
appropriate in order to receive such severance pay. The actual terms of the
Severance Plan will govern your rights to severance and not this letter.

Good Reason Waiver

In consideration of your continued employment, and your continued eligibility
for long-term incentive compensation as specified above, you hereby waive any
right you may currently have, or which you may hereafter have, to terminate your
employment for “good reason” under the Severance Plan due to any material
reduction in the scope of your duties or responsibilities by reason of the
occurrence of, or any actions taken or effected in relation to, or in connection
with the change in your role from Executive Vice President, Chief Operating
Officer to Executive Vice President, Chief Commercial Officer. This means that,
by signing this letter, you are agreeing that you are not entitled to any
Severance Benefits (as defined in the Severance Plan) in connection with the
change in your responsibilities related to your moving from your former role to
your current role.

 

2



--------------------------------------------------------------------------------

Conclusion

Marty, I am confident that with your experience, skills, vision and standards,
you will continue to make significant contributions to our company in the years
to come.

 

Best regards,

/s/ Kim Warmbier

Kim Warmbier EVP, Chief HR Officer

 

Agreed and accepted:

/s/ Marty Devine

Marty Devine

11/7/2013

Date

 

3